Citation Nr: 0934415	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-36 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a right femur fracture, with knee fibrosis, 
ankylosis, and right leg shortening, currently evaluated as 
30 percent disabling.

2.  Entitlement to an initial disability rating in excess of 
40 percent for degenerative changes of the lumbar spine.

3.  Entitlement to an effective date earlier than September 
8, 2003, for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney at Law




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran served on active duty from May 1976 to April 
1978.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in March 1999 
and January 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  

The March 1999 rating decision granted service connection for 
degenerative changes of the lumbar spine and assigned an 
initial noncompensable rating, and also denied the Veteran's 
claim of entitlement to a disability evaluation in excess of 
30 percent for his residuals of a right femur fracture.  The 
RO has since increased the initial rating for low back 
disability to 40 percent, effective August 7, 1998.  The 
Veteran has continued his appeal for higher ratings.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

The January 2005 rating decision granted the Veteran's claim 
of entitlement to a TDIU, effective from September 8, 2003.  
On appeal, the Veteran seeks entitlement to an earlier 
effective date.  

This case was previously before the Board in April 2008 when 
it was remanded for additional development.  The case was 
returned to the Board for appellate consideration.   

Unfortunately, further development is required before the 
Board can adjudicate the Veteran's pending claims of 
entitlement to increased disability ratings and entitlement 
to an earlier effective date.  The appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

A preliminary review of the claims file does not indicate the 
Veteran has received adequate VCAA notice with regard to his 
claim of entitlement to an increased disability rating for 
residuals of a right femur fracture with knee fibrosis, 
ankylosis, and right leg shortening.  The Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2008).   Although the Veteran was provided VCAA 
notice letters in October 2003, November 2005, and April 
2008, these letters were insufficient.

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), the Court 
found that proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Additionally, in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that VCAA notice should specifically: (1) inform the 
claimant that to substantiate such a claim he or she must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) provide general 
notice of the criteria necessary for entitlement to a higher 
disability rating under the applicable Diagnostic Code; (3) 
inform the claimant that disability ratings will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0 percent to as much as 100 percent based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life; 
and (4) provide examples of the types of medical and lay 
evidence relevant to establishing entitlement to increased 
compensation. 

In particular, the Board points out that the Veteran did not 
receive VCAA notice which provided to the Veteran an 
explanation of the evidence and information necessary to 
substantiate claim of entitlement to an increased disability 
rating for his service-connected residuals of a right femur 
fracture with knee fibrosis, ankylosis, and right leg 
shortening, consistent with Vazquez-Flores.  In view of the 
foregoing, the Board finds that the claim must be remanded 
for compliance with the VCAA and recent case law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (failure by 
the BVA to enforce compliance with the requirements of 
38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error).  

Similarly, while it appears that the RO considered some of 
the new criteria in evaluating the severity of his service-
connected degenerative changes of the lumbar spine, the RO 
has not provided the Veteran with a copy of all of the 
revised criteria for rating spine disorders, namely the 
criteria in effect for the period from September 23, 2002 
through September 25, 2003.   See Dudnick v. Brown, 10 Vet. 
App. 79, 80 (1997).  ("where the law or regulation changes 
after a claim has been filed or reopened but before . . . the 
appeal process has been concluded, the version most favorable 
to the appellant should and . . . will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so.").  Generally, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the Veteran will apply unless 
Congress provided otherwise or permitted the Secretary of VA 
to do otherwise and the Secretary did so.  But see VAOPGCPREC 
7-2003 (Nov. 19, 2003), pointing out that the U. S. Court of 
Appeals for the Federal Circuit - in Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003) - overruled Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991), to the extent that 
Karnas conflicts with the precedents of the Supreme Court and 
the Federal Circuit.  That is, when amended regulations 
expressly state an effective date and, as in this case, do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  Notwithstanding Karnas, 
however, the prior version may be applied, if more favorable, 
to periods preceding and following the change.  See also 
VAOGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 11-97 (Mar. 25, 
1997); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 
(2008).

The Board notes that the issue of entitlement to an earlier 
effective date for the grant of entitlement to TDIU is 
inextricably intertwined with the Veteran's claims for 
increased disability evaluations, currently on appeal.  
See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue 
has been rendered).  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Please send the Veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103 (a) and 38 C.F.R. §  3.159(b).  The 
letter must:  (a) inform him of the 
information and evidence that is 
necessary to substantiate his claim of 
entitlement to an increased disability 
rating for his service-connected 
residuals of a right femur fracture with 
knee fibrosis, ankylosis, and right leg 
shortening and his service-connected 
degenerative changes of the lumbar spine; 
(b) inform him of the information and 
evidence that VA will seek to provide; 
and (c) inform him of the information and 
evidence he is expected to provide.  
See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  See, too, 
Huston v. Principi, 17 Vet. App. 195 
(2003).  

The VCAA notice should specifically: (1) 
inform the claimant that to substantiate 
such a claim he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life; (2) 
provide general notice of the criteria 
necessary for entitlement to a higher 
disability rating under the applicable 
Diagnostic Code; (3) inform the claimant 
that disability ratings will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0 percent 
to as much as 100 percent based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life; and (4) 
provide examples of the types of medical 
and lay evidence relevant to establishing 
entitlement to increased compensation.

* The letter should also advise the 
Veteran that a disability rating and/or 
effective date will be assigned in the 
event of award of any benefit sought.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should contemporaneously 
provide the Veteran with a copy of the 
new rating criteria for evaluating back 
disorders, particularly for the period 
from September 23, 2002 through September 
25, 2003.

3.  Then, the RO should readjudicate the 
Veteran's claims on appeal, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand. If any claim on 
appeal remains denied, he and his 
representative should be furnished a SSOC 
(to include the new rating criteria for 
evaluating back disorders for the period 
from September 23, 2002 through September 
25, 2003, as appropriate), and afforded a 
reasonable period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board, as 
appropriate.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




